Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5: line 15 recites “by both of which it is shared”. The limitation should be removed in the same way claim 2 was amended.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Koop EP 3292746 in view of Andersson U.S. 2010/0025057.
Re clm 1, Koop discloses a hub bearing assembly (Fig. 2) configured for the rotatable mounting of a soil cultivating disc on a support shaft (56) of an agricultural machine (64), the assembly comprising: a hub bearing unit (10) comprising an outer ring (14) carrying two integral outer raceways (grooves in 40 for 52s) for respective rows of rolling bodies, a flange (18) fixed to the outer ring configured for mounting the disc (12; [0018]), and, for each outer raceway, an inner ring (51s) axially adjacent to the other inner ring, both of which are configured to be engaged by the support shaft; and a sealing device (including at least 72s) mounted on a side of the hub bearing assembly opposite the side of the flange, wherein the sealing device comprises: a first sealing stage (for example left 72) and a second sealing stage (for example, right 72) arranged sequentially along the support shaft and housed in respective seats formed directly in the outer ring.
Koop does not disclose the outer ring comprises an outer portion, intermediate to the flange and on the side of the sealing device, comprising a recess open in the radial direction, the recess having a central diameter, with respect to an axis of the shaft, less than a diameter of an outer surface of the outer ring axially aligned with the sealing device, wherein the recess is configured as a preferential seat for winding wires picked up from the ground during the use of the agricultural machine.
Andersson teaches a hub bearing assembly comprising the outer ring comprises an outer portion, intermediate to the flange and on the side of the sealing device, comprising a recess (38, Fig. 6) open in the radial direction, the recess having a central diameter, with respect to an axis of the shaft, less than a diameter of an outer surface of the outer ring axially aligned with the sealing device (38 has a diameter less than portions of 10 to left or right of 38), wherein the recess is configured as a preferential seat for winding wires picked up from the ground during the use of the agricultural machine ([0021]).
It would have been obvious to one of ordinary skill in the art to modify Koop and provide the outer ring comprises an outer portion, intermediate to the flange and on the side of the sealing device, comprising a recess open in the radial direction, the recess having a central diameter, with respect to an axis of the shaft, less than a diameter of an outer surface of the outer ring axially aligned with the sealing device, wherein the recess is configured as a preferential seat for winding wires picked up from the ground during the use of the agricultural machine.  Andersson discloses providing the recessed portion for the exact same rationale as that of the invention.
Re clm 2¸ Koop further discloses the sealing device comprises an intermediate support ring (70) radially configured to be interposed between the support shaft and the first sealing stage and the second sealing stage.
Re clm 3, Koop further discloses each sealing stage comprises a rotatable part (portion of 72s affixed to 14), fixed to the outer ring in the corresponding seat, and a fixed (portion of 72s affixed to 70) part mounted on the intermediate ring; each of said parts having a shield (L-shaped portions of rotatable and fixed parts), and at least said rotatable parts carrying a respective seal of elastic material with at least one respective sealing lip (lips contacting radially inner part of 72s).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger DE 102013219118 in view of Andersson U.S. 2010/0025057.
Re clm 1, Krueger discloses a hub bearing assembly (Fig. 1) configured for the rotatable mounting of a soil cultivating disc on a support shaft (10) of an agricultural machine, the assembly comprising: a hub bearing unit comprising an outer ring (4) carrying two integral outer raceways (grooves in 4 on which balls 5 roll) for respective rows of rolling bodies (5s), a flange (7) fixed to the outer ring configured for mounting the disc and, for each outer raceway, an inner ring (3s) axially adjacent to the other inner ring, both of which are configured to be engaged by the support shaft; and a sealing device (15) mounted on a side of the hub bearing assembly opposite the side of the flange, wherein the sealing device comprises: a first sealing stage (23 or 24, Fig. 2) and a second sealing stage (other of 23 or 24) arranged sequentially along the support shaft and housed in respective seats (portions of 4 onto which 27 and 28 are attached) formed directly in the outer ring.
Krueger does not disclose the outer ring comprises an outer portion, intermediate to the flange and on the side of the sealing device, comprising a recess open in the radial direction, the recess having a central diameter, with respect to an axis of the shaft, less than a diameter of an outer surface of the outer ring axially aligned with the sealing device, wherein the recess is configured as a preferential seat for winding wires picked up from the ground during the use of the agricultural machine.
Andersson teaches a hub bearing assembly comprising the outer ring comprises an outer portion, intermediate to the flange and on the side of the sealing device, comprising a recess (38, Fig. 6) open in the radial direction, the recess having a central diameter, with respect to an axis of the shaft, less than a diameter of an outer surface of the outer ring axially aligned with the sealing device (38 has a diameter less than portions of 10 to left or right of 38), wherein the recess is configured as a preferential seat for winding wires picked up from the ground during the use of the agricultural machine ([0021]).
It would have been obvious to one of ordinary skill in the art to modify Krueger and provide the outer ring comprises an outer portion, intermediate to the flange and on the side of the sealing device, comprising a recess open in the radial direction, the recess having a central diameter, with respect to an axis of the shaft, less than a diameter of an outer surface of the outer ring axially aligned with the sealing device, wherein the recess is configured as a preferential seat for winding wires picked up from the ground during the use of the agricultural machine.  Andersson discloses providing the recessed portion for the exact same rationale as that of the invention.
Re clm 2, Krueger further discloses the sealing device comprises an intermediate support ring (portion of 2 that includes seals) radially configured to be interposed between the support shaft and the first sealing stage and the second sealing stage, by both of which it is shared. It is noted that Applicant’s specification states that the inner ring and the intermediate ring are integral with each other in Fig. 2 in paragraph [0019].
Re clm 3, Krueger further discloses each sealing stage comprises a rotatable part (27 and 28, Fig. 2), fixed to the outer ring in the corresponding seat, and a fixed part (25 and 26) mounted on the intermediate ring; each of said parts having a shield (L-shaped portions of rotatable and fixed parts), and at least said rotatable parts carrying a respective seal of elastic material with at least one respective sealing lip (29s and 30s).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger DE 102013219118 in view of Andersson U.S. 2010/0025057 as applied to claim 3 above, and further in view of Inoue U.S. 2015/0316103.
Krueger in view of Andersson discloses all the claimed subject matter as described above.
Re clm 4, Krueger does not disclose the intermediate support ring has, for each sealing stage, a respective mounting diameter, a first mounting diameter of the first sealing stage having a smaller size than the size of a second mounting diameter of the second sealing stage.
Inoue teaches a bearing sealing assembly comprising for each sealing stage, a respective mounting diameter, a first mounting diameter of the first sealing stage having a smaller size than the size of a second mounting diameter of the second sealing stage for the purpose of reducing the press-fitting distance of the first inserted seal thus workability in assembling can be enhanced ([0054]).
It would have been obvious to one of ordinary skill in the art to modify the intermediate support ring of Krueger and provide for each sealing stage, a respective mounting diameter, a first mounting diameter of the first sealing stage having a smaller size than the size of a second mounting diameter of the second sealing stage for the purpose of reducing the press-fitting distance of the first inserted seal thus workability in assembling can be enhanced.

Allowable Subject Matter
Claims 5-8 allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot in view of the new ground of rejection. Although Koop and Krueger were both previously used to reject the claims, Andersson has been added to teach the recess on the outer ring for winding wires.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656